Citation Nr: 1126369	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of left shoulder injury (minor).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2009, the Veteran testified from the RO via video-conference before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In March 2010, the Board granted entitlement to service connection for tinnitus, reopened and remanded a claim of entitlement to service connection for bilateral hearing loss, and remanded a claim of entitlement to a rating in excess of 20 percent for residuals of a left shoulder injury (minor).  In a rating decision dated in November 2010 the RO granted service connection for bilateral hearing loss.  As this represents a complete grant of the issue of entitlement to service connection for bilateral hearing loss, the issue is no longer in appellate status.

Finally, the Board finds that as a result of April 2006, August 2006, and January 2009 treatment notes and the Veteran's testimony before the undersigned Veterans Law Judge at the hearing in September 2009, the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from August 31, 2006, to March 4, 2007, the Veteran's service-connected left shoulder disability manifested limitation of motion to 25 degrees from the side.

2.  For the period beginning March 5, 2007, the Veteran's service-connected left shoulder disability is not manifested by limitation of motion to 25 degrees from the side.

3.  At no time during the period on appeal did the Veteran's left shoulder disability manifest fibrous union, nonunion (false flail joint), loss of head of shoulder (flail shoulder), or any ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, and no higher, for the Veteran's service-connected minor left shoulder disability have been met for the period from August 31, 2006, to March 4, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected minor left shoulder disability have not been met, for the period beginning March 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
VCAA 9/06

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and Social Security Administration records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in September 2006 and July 2010.

The Board notes that in March 2010 the claim of entitlement to a rating in excess of 20 percent for residuals of left shoulder injury (minor) was remanded for the Veteran's VA clinical records, dated since March 2009, and for the Veteran's Social Security Administration records to be obtained and associated with the claims file.  In addition, the Board ordered that the Veteran be afforded a VA medical examination regarding the severity of his shoulder disability.  The Board notes that VA clinical treatment records, dated through March 2010, and the records regarding the Veteran's application for Social Security Administration disability benefits were obtained and associated with the claims file.  In addition, in July 2010 the Veteran was afforded a VA medical examination regarding the severity of his shoulder disability.  As such, the Board finds that there has been substantial compliance with the Board's March 2010 remand and that it is appropriate to proceed with adjudication of the Veteran's claim.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.   

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claim, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's left shoulder disability had become more severe.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  In addition, the Veterans Law Judge asked about the severity of the Veteran's symptoms and how often the Veteran received treatment and about the medication that the Veteran takes for the shoulder.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

On August 31, 2006, a claim of entitlement to an evaluation in excess of 20 percent disabling for his service-connected left shoulder disability (minor) was received from the Veteran.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left shoulder disability is evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  VA examination reports reveal that the Veteran is right-handed.  Thus, the rating for the left shoulder disability is to be made on the basis of the left upper extremity being the minor extremity.

The rating criteria for limitation of motion of the shoulder and arm are found at Diagnostic Code 5201.  A minor joint limited to shoulder level and to midway between the side and shoulder level (20 percent) and for motion limited to 25 degrees from the side (30 percent).  Normal range of motion of the shoulder is forward flexion and abduction to 180 degrees, with 90 degrees representing shoulder level, and external and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  The Board notes that based on Plate I, motion limited to between the side and shoulder level would be 45 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).   

In a VA treatment noted, dated in March 2006, the Veteran was noted to have significant shoulder pain that would not allow for complete assessment.  The Veteran reported that he had pain in the shoulder since service.  The Veteran's left shoulder did not reveal any gross atrophy.  The Veteran had active assistive shoulder flexion to 115 degrees, abduction to 45 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  Pain was noted to be a five.  The physical therapist was unable to accurately determine the strength of the shoulder.  The Veteran had intact sensation.  There was radiographic evidence of a spur.  The Veteran was reported to have decreased range of motion of the left shoulder and pain in the left shoulder.

In September 2006 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran reported that his shoulder disability was getting progressively worse.  He was noted to be treated with pain medications.  The Veteran was noted to be right hand dominant.  There was deformity of the left shoulder.  The left shoulder exhibited no giving way or instability.  He had pain, stiffness, and weakness in the left shoulder.  He had no episodes of dislocation, subluxation, locking, effusion, or inflammation.  Range of motion of the left shoulder was flexion of 0 to 60 degrees with pain beginning at 60 degrees; abduction of 0 to 45 degrees with pain beginning at 45 degrees; external rotation of 0 to 45 degrees with pain beginning at 25 degrees; and internal rotation of 0 to 45 degrees with pain beginning at 25 degrees.  Upon repetitive use the Veteran's flexion was reduced to 45 degrees due to pain; abduction was reduced to 0 degrees due to pain; external rotation was reduced to 25 degrees due to pain; and internal rotation was reduced to 25 degrees due to pain.  There was no loss of bone or part of a bone, no recurrent shoulder dislocations, no inflammatory arthritis, and no joint ankylosis.  The examiner stated that the Veteran had crepitus, deformity, tenderness, painful movement, abnormal motion, and guarding of movement of the left shoulder.  The left humeral head was downward by 1.5 to 2 centimeters compared to the right.  X-ray of the left shoulder revealed evidence of old trauma and posttraumatic early arthritic change.  There was also early osteoarthritis of the acromioclavicular joint.  The examiner diagnosed the Veteran with posttraumatic degenerative joint disease of the left shoulder.  The examiner stated that the Veteran's condition had no effect on the Veteran's feeding and toileting; mild effect on traveling, bathing, and dressing; and moderate effect on recreation, sports, exercise, shopping, and chores.

In December 2006, the Veteran reported aching in his left shoulder.  In January 2007, the Veteran reported pain and spasms in both arms and shoulders.  In February 2007, the Veteran's left shoulder was noted to be frozen and could not abduct past approximately 20 degrees.  In addition, it was reported that the shoulder had a tender and swollen acromion.  In February 2007, the Veteran complained of pain in the left shoulder and reduced range of motion.  He could not lift the left arm high enough to brush his hair.  X-ray examination showed osteoarthritis; however, it also revealed that the bicep head was swollen.  In March 2007, the Veteran was diagnosed with disorders of bursae and tendons in the left shoulder region.  On March 5, 2007, the Veteran reported pain in the left upper extremity.  The Veteran had flexion of 55 degrees, abduction of 48 degrees, and left scapular winging was evident.

The Veteran underwent an X-ray examination of the left shoulder in August 2007.  The X-ray revealed possible Hill-Sachs deformity involving the humeral head suggesting previous anterior dislocation of the shoulder and calcification in the glenoid labrum.

In August 2007, the Veteran underwent a Magnetic Resonance Imaging (MRI) scan of left shoulder.  The MRI revealed diffuse tendinopathy and intrasubstance tear of the supraspinatus tendon, small full thickness tear visualized about 2 centimeters from the insertion measuring about 0.4 centimeters.  A small amount of fluid was seen in the subacromial-subdeltoid bursa.  There were degenerative cystic changes in the humeral head.  There were also cystic changes visualized involving the posterior-superior aspect of the humeral head with mild flattening.  The results indicated that there could be a Hill-Sachs deformity related to previous anterior shoulder dislocation.  There was no tendon retraction and no muscle atrophy.  The rotator cuff tendons appear intact.  There was prominent subacromial spur laterally which is causing some impingement.  There was moderate degenerative changes of the acromioclavicular joint were visualized.  The acromial undersurface was flat and there was no os acromiale.  The biceps-labral complex was grossly intact.

In March 2009, the Veteran underwent a shoulder injection for pain.

At the hearing before the undersigned Veterans Law Judge in September 2008, the Veteran reported constant pain and a worsening of his left shoulder condition.  He stated that he was not working partly due to his shoulder disability.  He complained that his shoulder was almost useless.

In November 2009, the Veteran was treated with a corticosteroid injection in the left shoulder for severe degenerative joint disease of the left shoulder.  

In July 2010, the Veteran was afforded a VA C&P joints examination.  The Veteran was noted to have injured his left shoulder in service and that he was treated with reduction and bracing for 6 months prior to being returned to active service.  He was reported to use medications to treat the painful shoulder.  The Veteran was noted to be right hand dominant.  The Veteran had no deformity, giving way, incoordination, symptoms of inflammation, locking, effusions, or episodes of dislocation or subluxation.  The Veteran was noted to have instability, pain, stiffness, weakness, decreased speed of joint motion, and severe flare-ups every 1 to 2 months.  There was major functional impact due to pain.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  There was no recurrent shoulder dislocation.  The shoulder revealed crepitus, tenderness, and guarding of movement.  The range of motion of the left shoulder was flexion of 0 to 90 degrees, abduction of 0 to 85 degrees, internal rotation of 0 to 25 degrees, and external rotation of 0 to 40 degrees.  There was objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of the range of motion.  X-ray examination of the left shoulder revealed a possible Hill-Sachs deformity involving the humeral head suggesting previous anterior dislocation of the shoulder and calcification in the glenoid labrum.  The examiner diagnosed the Veteran with degenerative joint disease, severe; residuals of trauma and dislocation of the left shoulder.  The examiner noted that the Veteran's disability had significant effects on the Veteran's usual occupation due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, and pain.  The problems were reported to be expected to result in assignment to different duties and increased absenteeism.  The examiner found that the disability had an impact on the Veteran's usual daily activities.  The examiner noted that the disability caused moderate effects on the Veteran's chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving; severe effect on exercise; and prevented sports.  The examiner stated that it he could not predict the quantitative reduction of the function of the shoulder during flare-ups.  The examiner noted that the Veteran did not have any fibrous union, nonunion/false flail joint, loss of head/flail shoulder, or ankylosis.

The Board finds that for the period beginning August 31, 2006, to prior to March 5, 2007, entitlement to an evaluation of 30 percent, and no higher, for the Veteran's service-connected left shoulder disability is warranted.  Upon examination on September 26, 2006, the Veteran as found to have a range of motion of the left shoulder of flexion of 0 to 60 degrees with pain beginning at 60 degrees; abduction of 0 to 45 degrees with pain at 45 degrees; external rotation of 0 to 45 degrees with pain beginning at 25 degrees; and internal rotation of 0 to 45 degrees with pain beginning at 25 degrees.  However, with repetitive motion, the range of motion of the Veteran's left shoulder was noted to be reduced to 45 degrees of flexion, 0 degrees of abduction, 25 degrees of external rotation, and 25 degrees of internal rotation.  In February 2007, the Veteran's left shoulder was noted to be frozen and could not abduct past approximately 20 degrees.  As the Veteran's left shoulder manifests abduction limited to less than 25 degrees upon repetitive motion and due to pain, entitlement to an evaluation of 30 percent disabling, and no higher, is granted for the period beginning August 31, 2006, to prior to March 5, 2007.

The Board finds that for the period on appeal beginning March 5, 2007, the Veteran's left shoulder disability does not manifest a range of motion limited to 25 degrees from the side of the body.  On March 4, 2007, the Veteran reported pain in the left upper extremity.  Range of motion testing revealed that the Veteran had flexion of 55 degrees and abduction of 48 degrees of the left shoulder.  Upon examination in July 2010, the Veteran was noted to have a range of motion of the left shoulder of flexion of 0 to 90 degrees, abduction of 0 to 85 degrees, internal rotation of 0 to 25 degrees, and external rotation of 0 to 40 degrees.  The examiner noted that there was objective evidence of pain with active motion and that there was objective evidence of pain following repetitive motion but that there were no additional limitations after three repetitions of the range of motion.  As the preponderance of the evidence, beginning on March 5, 2007, indicates that the Veteran's left shoulder does not manifest limitation of motion to 25 degrees from the side of the body, entitlement to an evaluation in excess of 20 percent disabling, for left shoulder disability, for the period beginning March 5, 2007, is denied.

The Board has also considered whether an increased rating is warranted under the other diagnostic criteria pertinent to the shoulder and arm.  The remaining diagnostic codes, however, are not applicable to the Veteran's left shoulder disability, as there is no evidence of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200); impairment of the humerus (to include malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus) (Diagnostic Code 5202); or impairment of the clavicle or scapula (to include nonunion with loose movement or dislocation) (Diagnostic Code 5203).  See VA examination reports dated in September 2006 and July 2010, and MRI Report dated in August 2007.

In denying the claim for a higher rating the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in the rating schedule for left shoulder disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to a rating of 30 percent, and no higher, for residuals of a left shoulder injury (minor), for the period from August 31, 2006, to March 4, 2007, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals of left shoulder injury (minor), for the period beginning March 5, 2007, is denied.


REMAND

As was noted previously, as a result of April 2006, August 2006, and January 2009 treatment notes and the Veteran's testimony before the undersigned Veterans Law Judge at the hearing in September 2009, the Board finds that the record has raised an additional claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his left shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the Veteran should be provided with an examination and opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the impact that his service-connected disabilities have on his ability to secure or follow substantially gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be conducted.

The examiner should state the degree to which the Veteran's service-connected disabilities of bilateral hearing loss, posttraumatic stress disorder, residuals of a left shoulder injury (minor), tinnitus, and residuals of a puncture wound of the right foot affect his ability to secure or follow substantially gainful employment.

All opinions must be supported by a clear rationale.

3.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, adjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


